             Case 1:21-cv-03179-DLC Document 6 Filed 04/15/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE
 COMMISSION,

                                       Plaintiff,
                                                                 No. 21-cv-3179 (DLC)
                            v.

 MARTIN SILVER,

                                       Defendant.



                    JUDGMENT AS TO DEFENDANT MARTIN SILVER

       The Securities and Exchange Commission having filed a Complaint and Defendant

Martin Silver (“Defendant”) having entered a general appearance; consented to the Court’s

jurisdiction over Defendant and the subject matter of this action; consented to entry of this

Judgment; waived findings of fact and conclusions of law; and waived any right to appeal from

this Judgment:

                                                    I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)       to employ any device, scheme, or artifice to defraud;



                                                    1
             Case 1:21-cv-03179-DLC Document 6 Filed 04/15/21 Page 2 of 6




       (b)      to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

       (c)      to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Section 17(a) of the Securities

Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the

use of any means or instruments of transportation or communication in interstate commerce or

by use of the mails, directly or indirectly:

       (a)      to employ any device, scheme, or artifice to defraud;

       (b)      to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

       (c)      to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.



                                                  2
             Case 1:21-cv-03179-DLC Document 6 Filed 04/15/21 Page 3 of 6




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Sections 206(1) and 206(2) of the Investment

Advisers Act of 1940 (the “Advisers Act”) [15 U.S.C. §§ 80b-6(1) and 80(b)-6(2)], by, while

acting as an investment adviser, using any means or instrumentalities of interstate commerce, or

any means or instruments of transportation or communication in interstate commerce, or by the

mails or any facility of any national securities exchange:

       (a)      to employ any device, scheme, or artifice to defraud any client or prospective

                client;

       (b)      to engage in any transaction, practice, or course of business which operates as a

                fraud or deceit upon any client or prospective client; or

       (c)      to engage in any acts, practices, or courses of business which are fraudulent,

                deceptive, or manipulative.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).



                                                  3
          Case 1:21-cv-03179-DLC Document 6 Filed 04/15/21 Page 4 of 6




                                               IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant shall pay disgorgement of ill-gotten gains and prejudgment interest thereon; that the

amounts of any disgorgement and civil penalty shall be determined by the Court upon motion of

the Commission; and that prejudgment interest shall be calculated from October 1, 2013, based

on the rate of interest used by the Internal Revenue Service for the underpayment of federal

income tax as set forth in 26 U.S.C. § 6621(a)(2). Upon motion of the Commission, the Court

shall determine whether a civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C.

§ 77t(d)], Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)], and Section 209(e) of

the Advisers Act [15 U.S.C. § 80b-9(e)] is appropriate and, if so, the amount of the penalty. In

connection with the Commission’s motion for disgorgement and/or civil penalties, and at any

hearing held on such a motion: (a) Defendant will be precluded from arguing that he did not

violate the federal securities laws as alleged in the Complaint; (b) Defendant may not challenge

the validity of the Consent or this Judgment; (c) solely for the purposes of such motion, the

allegations of the Complaint shall be accepted as and deemed true by the Court; and (d) the

Court may determine the issues raised in the motion on the basis of affidavits, declarations,

excerpts of sworn deposition or investigative testimony, and documentary evidence, without

regard to the standards for summary judgment contained in Rule 56(c) of the Federal Rules of

Civil Procedure. In connection with the Commission’s motion for disgorgement and/or civil

penalties, the parties may take discovery, including discovery from appropriate non-parties.




                                                 4
             Case 1:21-cv-03179-DLC Document 6 Filed 04/15/21 Page 5 of 6




                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein, including, but not

limited to, the undertakings to:

       (a)      directly or through counsel cooperate with the directors of funds managed or

advised by IIG (the “Private Funds”) and/or any fiduciary of the Private Funds with respect to

the orderly liquidation of the Private Funds and distribution of assets thereof by such directors or

fiduciaries; and

       (b)      certify, in writing, compliance with the undertaking(s) set forth above. The

certification shall identify the undertakings, provide written evidence of compliance in the form

of a narrative, and be supported by exhibits sufficient to demonstrate compliance. The

Commission staff may make reasonable requests for further evidence of compliance, and

Respondent agrees to provide such evidence. The certification and supporting material shall be

submitted to Sanjay Wadhwa, New York Regional Office, 200 Vesey Street, New York, NY

10281, with a copy to the Office of Chief Counsel of the Enforcement Division, no later than

sixty (60) days from the date of the completion of the undertakings.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in



                                                 5
          Case 1:21-cv-03179-DLC Document 6 Filed 04/15/21 Page 6 of 6




connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                               VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.



Dated: ______________, 2021

                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 6
